Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 29 September 2021 wherein: claims 12 and 16 are amended; claims 1-8 are canceled; claims 21-25 are newly added; claims 9-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 7), filed 29 September 2021, with respect to claims 9-25 have been fully considered and are persuasive.  The rejection of 02 July 2021 has been withdrawn.

Allowable Subject Matter
Claims 9-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding claim 9, the cited prior art does not expressly disclose or suggest a second insulating layer, located on a side of the conductive layer that is away from the first insulating layer, wherein the photodetector is located on a side of the second insulating layer that is away from the conductive layer; the first insulating layer 
Tian (CN 106653789 A, a copy is included with the Information Disclosure Statement filed 10 August 2020; reference is made herein to corresponding US 2019/0049597 A1) discloses a ray (X-ray) detector, comprising: a base substrate 21; a thin film transistor 221, comprising a gate electrode G, a source electrode E1, and a drain electrode D; a scintillator 23, configured to convert a ray (X-ray) into a visible light; and a photodetector 223, configured to detect the visible light converted by the scintillator 23 and convert the visible light into an electrical signal, wherein the scintillator 23 is located on a side of the photodetector 223 that is away from the base substrate 21, the photodetector 223 comprises: a first conductive structure 223b; a semiconductor layer 223a; a second conductive structure 223c; a first dielectric layer 223d1, located between the first conductive structure 223b and the semiconductor layer 223a; and a second dielectric layer 223d2, located between the second conductive structure 223c and the semiconductor layer 223a; the second conductive structure 223c is electrically connected with the source electrode E1; the thin film transistor 221 is located between the base substrate 21 and the photodetector 223; and an orthographic projection of the thin film transistor 221 on the base substrate 21 at least partially falls into an orthographic projection of the photodetector 223 on the base substrate 21 (par. [0030]-[0052], fig. 3-1), wherein the first conductive structure 223b and the second conductive structure 223c are provided in a same layer (as seen in fig. 3-1).
Nellissen (US 2015/0301199 A1) discloses a first conductive structure 11a comprises a plurality of first metal bars 11c and a first connecting portion connected with the plurality of first metal bars 11c; a second conductive structure 11b comprises a plurality of second metal bars 11d and a second connecting portion connected with the plurality of second metal bars 11d; and the plurality of first metal bars 11c and the plurality of second metal bars 11d are alternately arranged at intervals to form an interdigitated structure (Abstract, par. [0047]-[0048], fig. 2).
Morse (US 5,051,804) describes increasing photodetector sensitivity (Morse, Abstract, col. 3 ln. 65 - col. 4 ln. 7).
	While insulating layers, conductive layers, connection electrodes, and via holes were generally known in the art, the cited prior art does not expressly disclose or suggest, absent the benefit of Applicant’s disclosure, Applicant’s particularly claimed arrangement of these features.
	Accordingly, claim 9 is allowed.

	Regarding claims 10-25, the claims are allowed due to their dependence on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884